DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed August 17, 2020.  Currently, claims 1–20 are pending.

Claim Objections
Claims 14–15 are objected to because of the following informalities:  
Independent claim 13 recites functionality to “calculate statistics” and further recites functionality to “display a summary of the calculated statistics”.  However, dependent claim 14 subsequently recites “the statistics” in the “wherein” clause, and claim 15, which depends from claim 14, then recites “the calculated statistics” in the preamble.  In view of the inconsistencies identified above, Examiner recommends amending claim 13 to recite functionality to “display a summary of the 
Examiner further notes that claims 17–18 and 20 similarly recite “the calculated statistics” and recommends amending claims 17–18 and 20 in the same manner as recommended above to facilitate claim consistency.
Still further, Examiner notes that claims 1–4 and 7–10 also recite “the calculated statistics” and recommends amending claims 1–4 and 7–10 in the same manner as recommended above to facilitate claim consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 13 recite “the self-rating inputs” in the element for “receiving … the self-rating inputs”.  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, claims 1, 7, and 13 are interpreted as reciting “receiving … [[the]] self-rating inputs from the plurality of computing devices”.
Claims 1 and 7 further recite “the peer rating inputs” in the element for “receiving … the peer rating inputs”.  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, claims 1 and 7 are interpreted as reciting “receiving … [[the]] peer rating inputs from the plurality of computing devices”.
In view of the above, claims 1, 7, and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–6, 8–12, and 14–20, which depend from claims 1, 7, and 13, inherit the deficiencies described above.  As a result, claims 2–6, 8–12, and 14–20 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out 
Claims 2, 8, and 15 recite “the respective user’s self-rating” and “the ratings of the respective user by other users”.  There is insufficient antecedent basis for these limitations in the claims.  For purposes of examination, claims 2, 8, and 15 are interpreted as reciting “the of the respective user” and “[[the]] ratings of the respective user by other users”.
Claims 3–4, 9–10, and 17–18 recite “wherein the summary of the calculated statistics of a respective user includes”.  However, claims 1, 7, and 13, from which claims 3–4, 9–10, and 17–18 depend, previously recite “a respective user”.  As a result, the scope of claims 3–4, 9–10, and 17–18 is indefinite because it is unclear whether Applicant intends for the “respective user” of claims 3–4, 9–10, and 17–18 to reference the “respective user” of claims 1, 7, and 13 or intends to introduce a second, different “respective user”.  
For purposes of examination, and in view of the objection above, claims 3–4, 9–10, and 17–18 are interpreted as reciting “wherein the summary of the the respective user includes”.
Claims 5, 11, and 16 recite “the respective users”.  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, dependent claims 5, 11, and 16 are interpreted as reciting “[[the]] respective users”.
Claim 14 recites “the peer rating inputs” in the element to “receive the peer rating inputs”.  There is insufficient antecedent basis for this limitation in the claim.  For 
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–20 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations for “receive a self-rating input from a respective user”; “receiving the self-rating inputs”; “receive a peer rating input from the respective user”; “receiving the peer rating inputs”; and “calculating statistics comparing the self-rating inputs and the peer rating inputs”.
The elements above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for evaluating individuals in a human network.  Additionally, the 
Claims 7 and 13 include substantially similar limitations to those presented with respect to claim 1.  As a result, claims 7 and 13 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2–6, 8–12, and 14–20 further describe the process for evaluating individuals in a human network, and as a result, claims 2–6, 8–12, and 14–20 recite certain methods of organizing human activity and/or mathematical concepts for the same reasons as stated above with respect to claim 1.  Accordingly, claims 2–6, 8–12, and 14–20 recite an abstract idea under Step 2A Prong One for the same reasons as stated above.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include a server, a plurality of computing devices, display interfaces, and steps for transmitting and displaying information.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea, and the steps for transmitting and displaying are insignificant extrasolution activities to the abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.

Claims 2–6, 8–12, and 14–20 do not include any additional elements beyond those recited with respect to independent claims 1, 7, and 13.  As a result, claims 2–6, 8–12, and 14–20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include a server, a plurality of computing devices, display interfaces, and steps for transmitting and displaying information.  The additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computing elements that are merely used as a tool to perform the recited abstract idea; the step for transmitting is a well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(II), which identifies transmitting data over a network as conventional; and the step for displaying is a well-understood, routine, and conventional computer function in view of Applicant’s see e.g., Spec. 79).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 7 and 13 include substantially similar limitations to those presented with respect to claim 1.  Although claim 13 further recites a machine-readable storage medium the additional element does not amount to significantly more than the abstract idea because the computer element is a generic computing element that is merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 7 and 13 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 2–6, 8–12, and 14–20 do not include any additional elements beyond those recited with respect to independent claims 1, 7, and 13.  As a result, claims 2–6, 8–12, and 14–20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisma et al. (U.S. 2006/0031115).
Claims 1 and 7:  Eisma discloses a method comprising: 
transmitting, by a server to a plurality of computing devices, a first command for each respective computing device in the plurality of computing devices (See FIG. 1–2 and paragraphs 72 and 96, wherein assessment notifications are transmitted to a specified population of end user devices) to: 
display a self-rating user interface (See FIG. 10 and paragraph 110, in view of FIG. 17, wherein self-ratings surveys are completed through a graphical user interface); and 
receive a self-rating input from a respective user (See FIG. 17 and paragraphs 132 and 135, wherein self-rating inputs are received); 
receiving, by the server, the self-rating inputs from the plurality of computing devices (See FIG. 1–2 and paragraph 98, wherein survey responses are submitted to the system); 
transmitting, by the server to the plurality of computing devices, a second command for each respective computing device in the plurality of computing devices 
display, a peer rating user interface (See FIG. 10 and paragraph 110, in view of FIG. 17, wherein peer ratings surveys are completed through a graphical user interface); and 
receive a peer rating input from the respective user (See FIG. 17 and paragraphs 132 and 135, wherein peer rating inputs are received); 
receiving, by the server, the peer rating inputs from the plurality of computing devices (See FIG. 1–2 and paragraph 98, wherein survey responses are submitted to the system); 
calculating statistics comparing the self-rating inputs and the peer rating inputs (See FIG. 17–18 and paragraphs 132 and 135, wherein performance statistics are calculated); and 
transmitting, by the server to the plurality of computing devices, a third command for each respective computing device in the plurality of computing devices (See FIG. 1–2 and 8, and paragraphs 67 and 115, wherein reports are transmitted based on configurable rules) to: 
display a summary of the calculated statistics of the respective user (See FIG. 17–18).
Claims 2 and 8:  Eisma discloses the method of claim 1, wherein the summary of the calculated statistics of a respective user includes at least one of: the respective user's self-rating; the ratings of the respective user by other users; an average of the 
Claims 3 and 9:  Eisma discloses the method of claim 1, wherein the summary of the calculated statistics of a respective user includes data collected during one rating exercise (See FIG. 17 and paragraph 132, wherein leadership feedback is disclosed with respect to a single assessment).
Claims 4 and 10:  Eisma discloses the method of claim 1, wherein the summary of the calculated statistics of a respective user includes data collected during a plurality of rating exercises, and wherein no more than one rating exercise in the plurality of rating exercises was performed on a given day (See paragraph 67, wherein reporting is performed with respect to “multiple assessments from multiple time periods”; see also paragraphs 81–82, wherein scores are disclosed with respect to multiple generations of performance data).
Claims 5 and 11:  Eisma discloses the method of claim 1, further comprising: generating a human network map of the respective users (See FIG. 12 and paragraph 124, wherein an organizational chart is generated for performance analysis).
Claims 6 and 12:  Eisma discloses the method of claim 1, wherein the self-rating input includes at least one of: a self-perceived rating; and a desired rating (See FIG. 17–18 and paragraphs 132 and 135, wherein self-perceived ratings are disclosed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13–20 are rejected under 35 U.S.C. 103 as being unpatentable over Eisma et al. (U.S. 2006/0031115) in view of Smith et al. (U.S. 2012/0032961), and in further view of Zhao et al. (U.S. 2017/0109679).
Claim 13:  Eisma discloses a machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine (See FIG. 1 and paragraph 43), cause the machine to: 
transmit, to a plurality of computing devices, a first command for each respective computing device in the plurality of computing devices (See FIG. 1–2 and paragraphs 72 and 96, wherein assessment notifications are transmitted to a specified population of end user devices) to: 
display a self-rating user interface (See FIG. 10 and paragraph 110, in view of FIG. 17, wherein self-ratings surveys are completed through a graphical user interface); and 
receive a self-rating input from a respective user (See FIG. 17 and paragraphs 132 and 135, wherein self-rating inputs are received); 
receive the self-rating inputs from the plurality of computing devices (See FIG. 1–2 and paragraph 98, wherein survey responses are submitted to the system); 

transmit, to the plurality of computing devices, a third command for each respective computing device in the plurality of computing devices (See FIG. 1–2 and 8, and paragraphs 67 and 115, wherein reports are transmitted based on configurable rules) to: 
display a summary of the calculated statistics of the respective user, wherein to display the summary includes to display a user interface (See FIG. 17–18).  Eisma does not expressly disclose the remaining claim elements.
Smith discloses functionality to display a rating user interface including a rating matrix (See FIG. 2A–2C and paragraphs 31–32, wherein rating scores are plotted on a rating matrix);
receive a rating input from a respective user as a selection of a location within the rating matrix (See FIG. 2A–2C and paragraphs 31–32, wherein rating scores are plotted on a rating matrix using interface slider controls that adjust the rating location on each axis); and
display a summary of the calculated statistics of the respective user, wherein to display the summary includes to display a user interface having a matrix (See FIG. 2A–2B).
Eisma discloses a system directed to performing and analyzing human resource assessments.  Similarly, Smith discloses a system directed to rating and analyzing employees.  Each reference discloses a system directed to assessing employees.  The technique of utilizing a rating matrix is applicable to the system of Eisma as they each 
One of ordinary skill in the art would have recognized that applying the known technique of Smith would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Smith to the teachings of Eisma would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate employee assessments into similar systems.  Further, applying a rating matrix to Eisma would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Eisma and Smith do not, however, expressly disclose the remaining claim elements.
Zhao discloses functionality to display a summary of the calculated statistics of the respective user, wherein to display the summary includes to display a user interface having a four-quadrant matrix (See FIG. 3B and paragraph 53, wherein representative metrics are displayed on a four-quadrant matrix).
As disclosed above, Eisma discloses a system directed to performing and analyzing human resource assessments, and Smith discloses a system directed to rating and analyzing employees.  Zhao similarly discloses a system directed to evaluating employees.  Each reference discloses a system directed to assessing employees.  The technique of utilizing a four-quadrant matrix is applicable to the systems of Eisma and Smith as they each share characteristics and capabilities; namely, they are directed to assessing employees.

Claim 14:  Claim 14 recites substantially similar limitations to those presented with respect to claims 1 and 7.  As a result, claim 14 is rejected for the same reasons as stated above with respect to claims 1 and 7.
Claim 15:  Claim 15 recites substantially similar limitations to those presented with respect to claims 2 and 8.  As a result, claim 15 is rejected for the same reasons as stated above with respect to claims 2 and 8.
Claim 16:  Claim 16 recites substantially similar limitations to those presented with respect to claims 5 and 11.  As a result, claim 16 is rejected for the same reasons as stated above with respect to claims 5 and 11.
Claim 17:  Claim 17 recites substantially similar limitations to those presented with respect to claims 3 and 9.  As a result, claim 17 is rejected for the same reasons as stated above with respect to claims 3 and 9.
Claim 18:  Claim 18 recites substantially similar limitations to those presented with respect to claims 4 and 10.  As a result, claim 18 is rejected for the same reasons as stated above with respect to claims 4 and 10.
Claim 19:  Claim 19 recites substantially similar limitations to those presented with respect to claims 6 and 12.  As a result, claim 19 is rejected for the same reasons as stated above with respect to claims 6 and 12.
Claim 20:  Eisma discloses the machine-readable medium of claim 13, wherein the instructions, when executed by the one or more processors of the machine, cause the machine to: update the summary of the calculated statistics in real time as inputs are received (See paragraph 82, wherein scoring is performed in real-time; see also paragraph 139, wherein participant assessment responses are tracked).

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
Lindia et al. (U.S. 8,744,904) discloses a system directed to monitoring employee performance using a 360-degree employee review system; 
Carter (U.S. 2014/0279625) discloses a system directed to analyzing employee skill ratings using 360-degree rating data; 
HARMON (U.S. 2016/0321408) discloses a system directed to assessing professionals using 360-degree feedback; 
Sampath (U.S. 2018/0374027) discloses a system directed to assessing team competency using a multi rater ratings; and

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.